Citation Nr: 1533431	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-21 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD). 

2. Whether new and material evidence has been received to reopen a claim for service connection for a stomach condition. 

3. Whether new and material evidence has been received to reopen a claim for service connection for hypertension. 

4. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  

5. Entitlement to service connection for a stomach condition.

6. Entitlement to service connection for hypertension.  

7. Entitlement to service connection for gastroesophageal reflux disease (GERD). 

8. Entitlement to service connection for sleep apnea. 

9. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to herbicides. 

10. Entitlement to service connection for skin cancer, to include as due to exposure to herbicides. 

11. Entitlement to service connection for arthritis of the hips, elbows, and knees. 

12. Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.  

13. Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.  

14. Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.  

15. Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to July 1971 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In May 2015, the Veteran's attorney submitted private medical records from Dr. P. B. without a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).  However, it is pertinent only to issues not currently before the Board.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  See McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).   

The Veteran requested a hearing before a Decision Review Officer (DRO) in August 2014 which was not scheduled.  An appellant's due process rights are not violated and there is no prejudice if he is denied a hearing at the RO in violation of 38 C.F.R. § 3.103(c)(1), if he is subsequently informed of his right to a hearing before the Board and does not request such a hearing, and does not otherwise apprise the Board that he was denied an RO hearing.  See Bowen v. Shinseki, 25 Vet. App. 250 (2012).  In this case, the Veteran's attorney subsequently requested either a Travel Board or video conference hearing, whichever was earlier.  A video conference hearing before a member of the Board was scheduled in May 2015 and the Veteran was notified.  He failed to appear for it, and has not provided an explanation for his absence or requested to reschedule the hearing.  Therefore, the Board will proceed to a decision on his appeal as if his request for a hearing was withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  Because the Veteran requested a Board hearing after he requested a DRO hearing, the Board hearing was subsequently scheduled, and then he failed to appear for it after being properly notified, the Board finds no prejudice in proceeding with the present decision even though the Veteran did not receive a DRO hearing at the RO.  

The Board notes that the Veteran has claimed entitlement to service connection for both depression and PTSD.  PTSD was previously denied in a July 1993 rating decision and he did not appeal that determination.  A claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); 38 C.F.R. § 3.159(c) (2014).

However, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Further, the scope of Boggs and Ephraim is limited to petitions to reopen.  Specifically, Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively after there has been a finding of fact based upon competent medical evidence.  See Clemons, 23 Vet. App. at 8.  In the context of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  

However, the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id; see also Velez v. Shinseki, 23 Vet. App. 199 (2009) (In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based on distinctly diagnosed diseases or injuries or whether the evidence substantiates an element of a previously adjudicated matter).  

There was no diagnosis of depression of record at the time of the July 1993 rating decision which denied service connection for PTSD.  The development conducted by the RO pertained to PTSD only, including the Veteran's July 1992 VA examination, which addressed PTSD and anxiety symptoms, but not depression.  The Veteran's earlier claim of service connection for PTSD did not encompass his depression.  New and material evidence is therefore required to reopen the Veteran's claim of entitlement to service connection for PTSD, but depression may be considered on a direct basis.  Because the Board is reopening the Veteran's claim for service connection for PTSD, his psychiatric disorder claim has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  See Clemons, 23 Vet. App. 1.

The issues of entitlement to service connection for a stomach condition, hypertension, and arthritis of the elbows, hips, and knees, and the issues of entitlement to increased initial ratings for peripheral neuropathy of the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is presumed to have been exposed to herbicides in the Republic of Vietnam.  

2. Evidence associated with the claims file since July 1993 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD. 

3. Evidence associated with the claims file since July 1993 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a stomach condition.

4. Evidence associated with the claims file since July 1993 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.

5. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has an acquired psychiatric disorder that began during active service or is related to an incident of service. 

6. The preponderance of the evidence reflects that the Veteran does not have GERD due to any incident of his active duty service or that was caused or aggravated by a service-connected disability. 

7. The preponderance of the evidence reflects that the Veteran does not have sleep apnea due to any incident of his active duty service or that was caused or aggravated by a service-connected disability. 

8. The preponderance of the evidence reflects that the Veteran does not have COPD due to any incident of his active duty service.

9. The preponderance of the evidence reflects that the Veteran does not have skin cancer due to any incident of his active duty service.


CONCLUSIONS OF LAW

1. Evidence received since the July 1993 rating decision that denied service connection for PTSD, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

2. Evidence received since the July 1993 rating decision that denied service connection for a stomach condition, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014).

3. Evidence received since the July 1993 rating decision that denied service connection for hypertension, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014).

4. The Veteran's acquired psychiatric disorder (diagnosed as PTSD) was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

5. The Veteran's GERD was not incurred or aggravated in service and is not proximately due to, or the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014). 

6. The Veteran's sleep apnea was not incurred or aggravated in service and is not proximately due to, or the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014). 

7. COPD was not incurred or aggravated in service and is not proximately due to, or the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014). 

8. The Veteran's skin cancer was not incurred or aggravated in service and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131,1 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in December 2008 satisfied the duty to notify provisions with regard to the Veteran's petitions to reopen and service connection claims.  With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, service personnel records, and indicated private medical records have been obtained.  

The Board notes that the AOJ attempted to obtain records from Drs. S. B. and C. B. in June 2010 and July 2010.  In July 2010 Dr. S. B. informed VA that the Veteran had not been her patient and that she had no records for him.  The AOJ did not send a notice to the Veteran that the records did not exist, but he was informed of this in the July 2011 Statement of the Case (SOC).  The records request to Dr. C.B. was sent to the address provided by the Veteran in his release form, but was returned to the AOJ as undeliverable.  The AOJ did not inform the Veteran that records from Dr. C. B. were not obtained.  However, neither the Veteran nor his attorney have asserted that there was prejudice to him by the AOJ's failure to inform him that records from Dr. C. B. were not available.  Lastly, the AOJ obtained records from Dr. J. D. in the 1990s.  In June 2010, the Veteran submitted a second records request for Dr. J. D., and indicated that he received treatment from this physician through 2002.  Via an August 2010 phone call, Dr. J. B.'s office informed the AOJ that the Veteran's records had been purged.  The AOJ did not send a notice to the Veteran that the records did not exist, but he was informed of this in the July 2011 SOC.  

The Veteran was not afforded VA examinations for his GERD, sleep apnea, COPD, and skin cancer.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to COPD, as will be explained below, the Veteran has not been shown to have COPD by competent evidence.  Therefore, because there is no current disorder that could be related to an event, injury, or disease in service, the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i) (2014); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  See also Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010).  

With regard to GERD, sleep apnea, and skin cancer, the Veteran has been diagnosed with these conditions, satisfying the first element set forth in McLendon.  However, there is no evidence of an event, injury or disease that occurred in service to which these conditions could be related.  The Veteran has not provided any lay evidence regarding an in-service event, nor does the medical evidence of record show such.  The Veteran asserts that his skin cancer was the result of his exposure to herbicides.  However, as discussed below, his assertion is not competent.  The Veteran has asserted that his GERD and sleep apnea are due to his psychiatric disorder, and the Board grants service connection for an acquired psychiatric disorder in this decision.  However, as discussed below, the Veteran's lay assertion is not competent.  In the context of a secondary service connection claim, "in the absence of any medical evidence, [the Veteran's] own conclusory statements regarding causation were insufficient to establish the necessary nexus between his in-service [disability] and his present ailments."  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010). There is no competent medical or lay evidence of record to indicate that GERD, sleep apnea, and skin cancer are related to service (or in the case of GERD and sleep apnea, to a service-connected disability).  The second and third elements set forth in McLendon are not satisfied.  VA examinations for GERD, sleep apnea, and skin cancer are not necessary.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

II. Petitions to Reopen Previously Denied Claims

In July 1993, the RO denied the Veteran's claim for service connection for PTSD on the basis that his reported stressors were not sufficient to cause PTSD.  The July 1993 rating decision denied service connection for a stomach condition and hypertension because they were not noted in his STRs and did not occur within the applicable presumptive period.  He did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the July 1993 rating decision became final with regard to the Veteran's claims for service connection for PTSD, a stomach condition, and hypertension.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

A. PTSD

In November 2010, the Veteran reported a stressor that was not of record at the time of the July 1993 final denial.  He stated that while repairing a radio station in Pleiku, he came under enemy fire.  Presuming that this statement is credible, it is new and material because it relates to an unestablished fact necessary to substantiate his claim, specifically, a valid stressor.  The claim is reopened.  

B. Stomach Condition

The July 1993 rating decision denied the Veteran's claim for service connection for a stomach condition in part because he did not have current symptoms.  In August 2009, A.S., the Veteran's daughter, stated that for as long as she could remember, the Veteran had stomach trouble and diarrhea every weekend.  Also in August 2009, M. H., the Veteran's daughter, stated that the Veteran had diarrhea and did not eat a great deal because of it.  Presuming that this lay evidence is credible, it is new and material because it relates to an unestablished fact necessary to substantiate his claim, specifically, that he has had symptoms during the appeal period.  The claim is reopened.  

C. Hypertension

The Veteran had in-country service in the Republic of Vietnam and is therefore presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  Hypertension is not a disease associated with exposure to herbicides.  38 C.F.R. § 3.309 (e) (2014).  However, the National Academy of Sciences (NAS) has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  See e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332, 81,333 (December 27, 2010) (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.'  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").  This was reiterated again in Update 2010.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  The NAS Updates meet the low threshold of what constitutes an indication that a disability may be related to service.  New evidence raises a reasonable possibility of substantiating the claim if when considered with the evidence already of record, if, as here, it would trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).   The claim is reopened.  

III. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

A. Acquired Psychiatric Disorder

Establishing service connection for PTSD requires (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2014); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.

In this case, the Veteran's VA treatment records reflect diagnoses of PTSD and depression by medical professionals as part of his VA mental health treatment.  However, the September 2010 and August 2011 VA examiners found that the Veteran did not have PTSD.  The Veteran submitted a private opinion from M. H., Ed.D, who diagnosed PTSD.  The Board finds that the positive and negative evidence is in relative equipoise as to whether the Veteran has been diagnosed with PTSD.  Therefore, the Board will afford him the benefit of the drought and find that he has both PTSD and depression and that the current disability element of a service connection claim is met.  Shedden, 381 F.3d at 1166-67.    

Effective July 13, 2010, 38 C.F.R § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  Under the amended regulation, service connection for PTSD may be granted if the evidence demonstrates (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) evidence that the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843, 39852 (July 13, 2010).  

The Board notes that M.H., Ed.D is not a VA psychologist or psychiatrist or one contracted by VA.  Therefore, his opinion that the Veteran's combat stressor involved fear of hostile military activity and produced PTSD is not alone sufficient to established that the stressor occurred.  The Veteran reported that he worked on radio equipment as part of the HHC, 4th Psyop Group in Pleiku.  This is confirmed by his service personnel records and in the May 2010 statement of E. W., who served with the Veteran.  He stated that while repairing radio equipment that was used to broadcast messages encouraging the enemy to surrender, he came under enemy fire.  The Board finds that this combat-related incident is consistent with service in a psychological operations battalion.  See 38 U.S.C.A. § 1154(b) (West 2014).  Therefore his stressor is accepted as credible.  

With regard to the nexus element of a service connection claim, the Board finds M. H.'s opinion to be probative evidence in favor of the Veteran's claim.  Further, the Veteran's VA treatment records show that he has received treatment for PTSD as the result of his combat-related stressor that the Board has accepted as valid.  For example, in August 2008, the Veteran's social worker stated that his PTSD was the result of being fired upon by the enemy while repairing radio equipment in Pleiku.  Additionally, the Veteran was diagnosed with delayed onset PTSD at his July 1992 VA examination.  The VA treatment records and the report of the July 1992 VA ewxamiantion provide further evidence in support of a nexus.  

The Board finds that the favorable evidence outweighs the findings of the September 2010 VA examiner, who concluded that PTSD was not diagnosable.  Further, the Veteran's August 2011 VA examination is not probative because it provides no Axis I diagnosis.  

The Board finds that the preponderance of the evidence is in support of service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5107(b) (West 2014).  The nexus element of a service connection claim is met.  Shedden, 381 F.3d at 1166-67.  Service connection for an acquired psychiatric disorder is granted.  

B. GERD

Private medical records from Dr. C. H. note a diagnosis of GERD in June 2006, outside of the appeal period.  The Veteran's VA treatment records are negative for mention or treatment of GERD during the appeal period.  However, the evidence of record does not show that his GERD resolved and was not present when he filed his claim.  Therefore, the first element of a service connection claim is met.  Shedden, 381 F.3d at 1166-67; see also Romanowsky, 26 Vet. App. 289.  

However, the second element of a service connection claim: evidence of in-service incurrence or aggravation of a disease or injury, is not met.  Shedden, 381 F.3d at 1166-67.  The medical and lay evidence does not discuss any incident of service that is related to his GERD and the Veteran's STRs are negative for symptoms of or treatment for GERD.  

In June 2011, the Veteran's spouse stated that he had been treated continuously for GERD.  She did not provide a specific time frame for when treatment began.  The Veteran's VA and private medical records that are associated with the claims file do not reflect continuous treatment for GERD.  However, medical records prior to the 1980s are not available.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  However, the Board may consider a lack of medical evidence of GERD in the Veteran's VA and private treatment records from the 1980s through the present as a factor in determining the credibility of the Veteran's spouse's statement.  Id. at 1337.  The Veteran's medical records note a diagnosis of GERD in 2006.  The remainder of his VA and private treatment records do not note treatment for this condition.  The medical records that are present in the claims file cover multiple decades and do not show continuous treatment for GERD, which damages the Veteran's spouse's credibility with regard to her assertion.  The medical records for approximately 30 years beginning in the 1980s that do not reflect continuous treatment for GERD outweigh the Veteran's spouse's statement.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).  

In May 2009, the Veteran asserted that his GERD is due to "long term stress."  The Board grants service connection for an acquired psychiatric disorder in this decision, and the medical records show that feelings of anxiety are part of his disability picture for that condition.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  The first two elements of a secondary service connection claim are met.  Id.  

However, the Veteran's lay etiology opinion is not competent evidence.  The Veteran is competent to report observable symptoms such as feelings of stress and to describe digestive and esophageal symptoms.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, the specific issue in this case, whether the Veteran's feelings of stress or symptoms from his acquired psychiatric disorder caused or aggravated his GERD falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Determining the etiology of the Veteran's GERD requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the persuasive value of his lay etiology opinion is low.  

The Board finds that there is no competent, credible medical or lay evidence that satisfies the nexus element of a service connection claim.  See Shedden, 381 F.3d at 1166-67.  For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for GERD.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Service connection for GERD is denied.  

C. Sleep Apnea

The Veteran was diagnosed with sleep apnea by sleep study in May 2003, satisfying the first element of a service connection claim.  Shedden, 381 F.3d at 1166-67.  The second element of a service connection claim is not met because the medical evidence of record does not show an in-service incurrence or aggravation of sleep apnea and the lay evidence of record does not discuss any in-service event or injury to which sleep apnea is related.  Even if the second element of a direct service connection were met with regard to sleep apnea, the nexus element is not met.  Id.  

The medical evidence of record does not address the etiology of his sleep apnea.  In May 2009, the Veteran asserted that he has had sleep apnea for over 30 years but was diagnosed in 2003.  He does not discuss what symptoms he experienced prior to his diagnosis, therefore it is not possible to determine whether they are capable of lay observation in this case.  He does not elaborate on his opinion.  Because he does not discuss symptoms or provide a reason for his conclusion, his conclusory lay assertion is not competent evidence in this case.  

In June 2011, the Veteran's spouse stated that the Veteran has been "continually" treated for sleep apnea.  She did not provide a specific time frame for when treatment began.  Although it is true that after his May 2003 diagnosis by sleep study, he has received continuous treatment, prior to that time he did not.  As noted by the Veteran's statement and also documented in the medical records, treatment for this condition began in May 2003.  Medical records prior to that time do not note treatment for sleep apnea.  Her assertion that he has been treated continually for sleep apnea is competent but only accurate beginning in May 2003.  The Veteran's VA and private medical records that are associated with the claims file do not reflect continuous treatment for sleep apnea prior to May 2003.  However, medical records prior to the 1980s are not available.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  However, the Board may consider a lack of medical evidence of sleep apnea in the Veteran's VA and private treatment records from the 1980s through the present as a factor in determining the credibility of the Veteran's spouse's statement.  Id. at 1337.  The medical records that are present in the claims file cover multiple decades and do not show continuous treatment for sleep apnea prior to May 2003, which damages the Veteran's spouse's credibility with regard to her assertion.  The medical records for approximately 30 years beginning in the 1980s that do not reflect continuous treatment for sleep apnea outweigh the Veteran's spouse's statement.  See Curry, 7 Vet. App. at 68.  

The Veteran asserts that his sleep apnea is due to his psychiatric disorder, for which service connection has been granted.  38 C.F.R. § 3.310(a) (2014).  The first two elements of a secondary service connection claim have been met.  Wallin, 11 Vet. App. at 512.  Although sleep problems are capable of lay observation, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau, 492 F.3d at 1376 -77.  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, the specific issue in this case, whether the Veteran's psychiatric disorders are the cause of his sleep apnea falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Determining the etiology of the Veteran's sleep apnea requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  The Veteran's medical records show that he has other conditions which cause sleep symptoms which are capable of lay observation.  In this case, the Veteran is not competent to select the correct etiology from multiple potential causes of sleep apnea.  Additionally, the Veteran provides no explanation to accompany his assertion.  For these reasons, the persuasive value of his lay etiology opinion is low.  

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for sleep apnea on a direct and secondary basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Service connection for sleep apnea is denied.  

D. COPD

The medical evidence of record does not show a diagnosis of COPD.  Additionally, the lay evidence of record does not support a finding that the Veteran has COPD.  Outside from stating in February 2008 that he believes he has COPD directly due to herbicide exposure, COPD is not mentioned in lay evidence submitted by the Veteran, his spouse, or his daughters.  Although breathing symptoms are observable by a lay person, the Veteran in this case is not competent to self-diagnose COPD.  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran in this case is not competent to identify COPD, which is diagnosed by testing in a clinical setting.  The evidence does not show that the Veteran is qualified to administer and interpret such tests.  Additionally, he did not report a contemporaneous diagnosis or describe symptoms that were later diagnosed as COPD.  

Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, the specific issue in this case, whether the Veteran has COPD, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Determining whether COPD is present requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  As noted above, it is diagnosed via testing in a clinical setting.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  In this case, the Veteran is not competent to self-diagnose COPD.  As a result, the persuasive value of his lay etiology opinion is low.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  

Accordingly, the preponderance of the evidence of record does not show that the Veteran has a diagnosis of COPD for VA purposes.  The first element of a service connection is not met.  Shedden, 381 F.3d at 1166-67.  Therefore, the Board finds that the service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

E. Skin Cancer

The Veteran has been diagnosed with and treated for skin cancer, satisfying the first element of as service connection claim.  Shedden, 381 F.3d at 1166-67.  He is also presumed to have been exposed to herbicides due to his qualifying service in the Republic of Vietnam.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  However, skin cancer is not a disease associated with exposure to herbicides.  38 C.F.R. § 3.309 (e) (2014).  Therefore, the Board must consider whether it is directly related to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed Cir. 1994).  In this case, the medical evidence does not provide support for the conclusion that the Veteran's skin cancer was caused by exposure to herbicides.  

The only evidence of record regarding whether skin cancer is directly related to herbicides is the Veteran's lay etiology opinion.  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  The Veteran is capable of identifying the presence of a skin disorder.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, whether his subsequently diagnosed skin cancer is directly related to herbicide exposure is outside the realm of knowledge of the Veteran in this case.  A lay person is not generally competent to provide evidence as to more complex medical questions.  See Woehlaert, 21 Vet. App. 456.  The etiology of cancer is a complex medical question.  In this case the Veteran is not shown to have knowledge of the dermatological system and the impact of herbicides on his skin.  Additionally, determining the etiology of skin cancer requires medical inquiry into biological processes and pathology.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  Lastly, the Veteran does not provide any explanation for why he believes that his skin cancer was caused directly by herbicides.  For these reasons, the persuasive value of his lay etiology opinion is low.  

There is no medical or lay evidence to in support of the Veteran's skin cancer being caused or aggravated by any other in service event, injury, or disease.  

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for skin cancer.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened.

New and material evidence having been received, the claim for service connection for a stomach condition is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for hypertension is reopened; the appeal is granted to this extent only.

Service connection for an acquired psychiatric disorder, diagnosed as PTSD, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for GERD is denied.  

Service connection for sleep apnea is denied.  

Service connection for COPD is denied.  

Service connection for skin cancer is denied.  


REMAND

Remand is necessary in this case for the following reasons.  

With regard to the Veteran's stomach condition claim, in May 2009, he specifically reported that Dr. J. D. diagnosed a stomach ulcer by endoscopy in 1973 and prescribed Tagamet at that time.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  In this case, the records in question are unavailable so it is impossible to corroborate the Veteran's assertion.  Medical records from November 1985 and November 1986 noted that the Veteran had a possible stomach ulcer.  Records from the 1990s note recurrent diarrhea.  The Veteran's two daughters stated in August 2009 that the Veteran had stomach trouble and diarrhea on a weekly basis.  The Board notes that the Veteran left service in 1971 and reported that he was diagnosed with a stomach ulcer in 1973, shortly outside the presumptive period for the development of peptic ulcer disease due to herbicide exposure.  See 38 C.F.R. § 3.309(a) (2014).  Because the Veteran has asserted that he was diagnosed via endoscopy in 1973, the record indicates that his stomach condition may be related to service.  An examination is necessary. McLendon, 20 Vet. App. 79.   

With regard to hypertension, the NAS Updates which place it in the category of "limited or suggestive evidence of an association" with exposure to herbicides meet the low threshold of what constitutes an indication that a disability may be related to service.  Id., at 83.  An examination is necessary.  

With regard to the claims for arthritis of the hips, elbows, and knees, the Veteran and his daughters are competent to state that he experiences pain in these joints over many years.  Layno v. Brown, 6 Vet. App. 465 (1994).  Their assertions are also credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Arthritis is considered a chronic condition that may be presumptively service-connected if it began within one year of separation.  38 C.F.R. § 3.303(a) (2014).  The theory of continuity of symptomatology is applicable to chronic diseases.  38 C.F.R. §§ 3.303(a),(b) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  An examination is necessary.  

With regard to the issues of entitlement to increased initial ratings for peripheral neuropathy of the upper and lower extremities, the Veteran's attorney submitted a timely August Notice of Disagreement (NOD) with the May 2014 rating decision that granted service connection for peripheral neuropathy of all four extremities and assigned initial ratings.  The NOD specifically challenged the ratings assigned. However, the RO has yet to promulgate a Statement of the Case with regard to these issues.  These claims must be remanded to the AOJ for issuance of an SOC.  38 C.F.R. §19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  However, the Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician for his stomach condition.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The report of the July 1992 VA examination. 

ii. A November 2004 VA treatment record which notes that the Veteran reported a history of diarrhea since the 1960s.  

iii. Private medical records from November 1985 and November 1986 that suggest the possibility of a stomach ulcer.  

iv. A June 1988 private medical record noting a problem with stomach ulcers.  

v. The Veteran's May 2009 statement that he was diagnosed with a stomach ulcer in 1973 by EGD.  

vi. The August 2009 statements of M. H., and A.S., the Veteran's daughters, who state that he has had problems with diarrhea for years.  

c. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's stomach condition began during active service; or, is related to any incident of service; or, if peptic ulcer disease is diagnosed, began within one year after discharge from active service.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Schedule the Veteran for an examination with an appropriate clinician for his hypertension.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The Veteran's spouse's June 2011 statement that he had been taking medication for hypertension since 1973.
	
c. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began during active service; or, is related to any incident of service; or, began within one year after discharge from active service; or, is directly related to the Veteran's exposure to herbicides.  It is insufficient for the examiner to conclude that hypertension is not directly related to herbicide exposure because it is not on the list of diseases and conditions presumptively related to herbicide exposure.  

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Schedule the Veteran for an examination with an appropriate clinician for his claimed arthritis of the elbows, hips, and knees.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner must provide the applicable diagnoses for the Veteran's elbows, hips, and knees.  The examiner must then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's elbow, hip, or knee disabilities began during active service; or, are related to any incident of service; or, if arthritis is diagnosed, began within one year after discharge from active service.  

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issues of entitlement to initial disability ratings in excess of 20 percent for peripheral neuropathy of the left and right extremities and to initial disability ratings in excess of 10 percent for peripheral neuropathy of the left and right upper extremities.  

5. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues of entitlement to service connection for a stomach condition, hypertension, and arthritis of the elbows, hips, and knees.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


